Mb. Justice Heenández
delivered the following opinion of the court:
This is an appeal taken by the defendant, Carmelo Pabón Agostini, from the judgment rendered by the District Court of Mayagüez, on May 16 of this year, sentencing him for petit larceny to six months of imprisonment in the jail of *416that district, and to payment of the costs. In the copies of the record forwarded by the clerk of the trial court the complaint upon which he was tried does not appear, nor is there any statement of the evidence produced, leading to the conviction of the defendant. Neither is there to be found any protest, nor hill of exceptions, the defendant’s appeal being* confined to declaring that the judgment pronounced was prejudicial to him and contrary to the law and the facts, and promising to present his pleadings before this Supreme Court, which he has failed to do, for he has neither appeared in writing nor appeared through counsel.
As the appellant has alleged no violation of law, no legal point is presented for decision to this court; and as after a careful examination of the record no error appears to have been committed, the judgment rendered by the Mayagüez court should be affirmed, with costs of the appeal against the appellant, th^ penalty of confinement to which he has been sentenced to be understood as imprisonment in the Mayagüez jail.

Affirmed.

Chief Justice Quiñones and Justices Figueras, MacLeary, and Wolf concurred.